DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the national stage of PCT/SG2018/050514, filed 10/12/2018, claiming foreign priority to GB 1716712.3, filed 10/12/2017.  The International Search Report and Written Opinion issued in the PCT application have been received and reviewed.
Election/Restrictions
Applicant’s election of species a) in the reply filed on February 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9, 11, 15-16, 18, 20, 22-23, 27, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2022.  
It is noted that the elected species, while not allowable, was found to be free of the prior art, as indicated below.  The prior art applies against independent claim 1 (which recites a broader invention) as well as other dependent claims under consideration herein.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see page 46 (within Table 3), page 76 (citation 17), and page 86 (citation 124). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Examiner Comment
Regarding claims 5-7, it is noted that while rejected on other grounds, these claims have not been rejected over the prior art in view of the requirement of claim 5 at step (ii). Specifically, the prior art does not teach or suggest methods for predicting treatment response of a human gastroesophageal cancer patient comprising - following the measurement in a gastroesophageal tumor sample of gene expression levels of the seven gene group required by the claims - the computing of a risk score including summing weighted expression levels for the seven genes in the manner specified at (ii).
Claim Objections
Claim 32 is objected to because of the following informalities:  the claim recites “the patient...is selected less aggressive ongoing treatment....” where it should recite, e.g., “the patient...is selected for less aggressive ongoing treatment...”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 31-32, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 5-7, 31-32, and 38 are indefinite over the recitation in independent claim 1 of the limitation “measuring the gene expression of at least the genes CDH1, ELOVL5, EGFR, PIP5K1B, FGF1, CD44 and TBCEL of the following gene set: CDH1.....SH3RF1”.  This claim language clearly identifies a group of 7 genes that must be measured, but it is unclear how the claim is further limited by the recitation of a group of genes - a “gene set” – from which these genes are apparently to be selected.  It is noted that the claim recites the open transitional language “comprising”, such that the claim encompasses the performance of any further “measuring” of gene expression or other activities.  As the present claim language does not make clear how the recitation of a “gene set” actually further limits the method being claimed, further clarification is required.  
Claims 1-2, 5-7, 31-32, and 38 are indefinite because it is also unclear whether independent claim 1 actually requires “predicting....treatment response” (as is suggested by the preamble of the claim, and the reference to “making a prediction of the treatment response” in b), or whether the claim also encompasses making a prediction of prognosis – which is recited as an alternative activity in b) – without any need to predict treatment response.  As the present claim language may reasonably be interpreted as either requiring or not requiring making a prediction regarding treatment (such that there are multiple reasonable claim interpretations with different boundaries), further clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 31-32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (Gastroenterology Research and Practice, Vol. 2015, Article ID 896560, 11 pages [2015]; cited herein) in view of Tan et al (Gastroenterology 141:476-485 [2011]; cited herein) and Ray et al (Annals of Surgical Oncology 17(Suppl. 1):S80, Abstract P143 [2010]; cited herein).
Murphy et al provide an overview of the state of the art of molecular classification and profiling of gastroesophageal cancers, teaching that one goal of such studies is the development of better, more targeted therapies for use in specific patients (see entire reference, particularly the abstract).  Murphy et al teach that molecular profiling is typically performed by methods such as gene expression analysis or DNA sequencing, teaching that such methods have “identified distinctive molecular signatures which may predict responsiveness to systemic therapies” (page 2, right column).  Among the specific teachings of Murphy et al regarding association of genes of the claims with gastroesophageal cancer are: 
a) with regard to EGFR, some gastric cancers are characterized by mutations in EGFR (page 3, left column), EGFR exhibits altered expression in some gastric/esophageal tumors (page 3, right column; page 7, right column), and some available therapies for gastric and gastroesophageal cancers target EGFR (Table 1, page 5, both columns);
b) with regard CDH1, germline mutations in CDH1 have long been known to be associated with such cancers (Abstract; see also Fig. 1);
c) with regard to FGF1, “overexpression of members of the FGF family has been associated with tumor progression/metastasis and is associated with poor survival in gastric cancer” (page 6, right column); and
d) with regard to CD44, expression of CD44, a “gastric cancer stem cell marker”, is associated with improved survival and responsiveness to SHH inhibitors (page 6, right column).
Murphy et al thus disclose a benefit provided by measuring expression of each of EGFR, CDH1, and CD44, as well as members of the FGF family, including in determining gastroesophageal cancer prognosis and predicting treatment response (which is encompassed by the “making a prediction” of claim 1; it is noting that nothing in the claim language excludes making a prediction based on, e.g., a single measured gene, so long as all genes of the group are taught by the art).  Murphy et al further teach that treatment of patients with gastroesophageal cancers should take into account such relevant gene expression profiles and molecular classifications to allow for better targeting of therapies (page 7, right column).  However, Murphy et al fail to teach the specific gene FGF1, and also do not disclose measuring expression of ELOVL5, PIP5K1B, or TBCEL, as required by the claims.
Tan et al, like Murphy et al, teach classification of gastric cancers with regard to prognosis and treatment responsiveness based on gene expression patterns (see entire reference).  Tan et al disclose performing gene expression profiling using well known methods (page 477, right column-page 478, left column), and teach that among the genes found to be relevant to profiling of gastric cancers are PIP5K1B (see Supplementary Table 1 at page 484.e5, center of the page), as well as TBCEL and ELOVL5 (Supplementary Table 1 at page 485.e6, under the heading “Genes up-regulated in G-DIF).  
Ray et al teach gene expression patterns exhibited by diffuse-type gastric cancers, disclosing that altered expression of CDH1 and FGF1 were observed (see entire abstract).
In view of the teachings of Murphy et al, Tan et al, and Ray et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured in samples of gastroesophageal tumors from gastroesophageal tumor patient all of the seven genes CDH1, ELOVL5, EGFR, PIP5K1B, FGF1, CD44, and TBCEL, using any of the known methods of gene expression analysis taught by the cited references, and to have predicted prognosis and/or treatment responsiveness based on the teachings of the art regarding any of this gene group.  An ordinary artisan would have been motivated to have performed such a modified method for the benefit of gathering as much information as possible regarding a specific patient’s cancer, for the further benefit of providing that patient with the most appropriate treatment (as suggested by Murphy et al).  It is also noted that given the disclosures of Murphy et al, Tan et al, and Ray et al regarding the use of well-known methods and commercially available products/materials in performing such methods, an ordinary artisan would have had a reasonable expectation of success in performing such a method.
	With further regard to claim 2, an ordinary artisan would have been motivated by the teachings of the prior art to have performed such methods in any cancer patient at any stage of treatment, and it is noted that Tan et al teach cohorts of patients treated with surgery and adjuvant therapy (page 477 including Table 1).  Regarding claims 31-32, these claims broadly encompass general categories of therapy selection – aggressive treatment in a patient with poor prognosis, and less aggressive treatment in a patient with a good prognosis – which are clearly suggested by the teachings of Murphy et al (as discussed above); it is also noted that Murphy et al suggest a poor prognosis in association with FGF1 expression and a good prognosis in association with CD44 expression (see above).  Regarding claim 38, given the breadth of the claim (which encompasses administering any additional “anti-cancer therapy” to a patient determined to have poor prognosis, or not administering such therapy to a patient with a low risk of poor prognosis, Murphy et al in view of Tan et al and Ray et al suggest what is claimed for the same reasons noted above (particularly with regard to claims 31-32).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, 31-32, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites “making a prediction of the treatment response and/or prognosis of the patient based on the sample gene expression profile”, which is an activity that may be performed entirely in the human mind, and thus an abstract idea.  Dependent claims 5-7, which are directed to the elected species, recite in claim 5 “computing a risk score by weighting the measured.....expression level of each gene and summing the weighted expression level”, which is also an activity that may conducted entirely in the human mind, and thus an abstract idea (and further, this limitation encompasses a recitation in words of mathematical calculations, also an abstract idea).
These judicial exceptions are not integrated into a practical application because the active method step(s) of measuring gene expression in a sample from a tumor constitutes routine and generally recited gathering of data required for the “predicting” or “computing” of the claims; such data gathering is extrasolution activity that does not add a meaningful limitation to the claimed method.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measurement of gene expression levels in gastroesophageal tumor samples, particularly of genes with known cancer associations, was well-understood, routine and conventional at the time of applicant’s invention (see, e.g., the teachings of the prior art cited above with regard to the specific genes of the claims, noting the use therein of materials such as commercially available microarrays).  
Regarding dependent claim 2, this claim simply further limits the source of the sample material for use in routine data gathering; the claim does not practically apply the JE, or add something significantly more than a JE.  With further regard to dependent claims 6-7, these claims simply recite further mental activities or calculations, i.e., additional abstract activities (rather than a practical application, or a step of combination of steps amounting to something significantly more than a JE).  Regarding claims 31-32, these claims also recite further abstract activities of “selecting” patients for types of future treatment or non-treatment (which again may be accomplished entirely in the human mind; no actual implementation/practical application of treatment is required).  Regarding claim 38, while this claim encompasses some embodiments in which treatment is performed, the claim also encompasses embodiments in which “not administering additional anti-cancer therapy” occurs (such that an active treating/administering step is not a requirement of the claim).  It is also noted that the present language of claim 38 does not clearly link treatment to, e.g., expression levels any of the genes of claim 1, and that no particular treatment (or even subcategories of treatment) are required by the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634